Exhibit 10.1

 

Bank of Atlanta

 

$5,000,000.00

July 27, 2011

 

 

TERM NOTE

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order Bank of Atlanta or its successors or assigns at
1970 Satellite Blvd., Duluth, Georgia 30097, or such other place as the holder
hereof may from time to time designate in writing, the principal sum of Five
Million and No/100 Dollars ($5,000,000.00), plus interest on the unpaid
principal balance at the rate specified below. Interest shall be calculated on
the basis of the actual number of days elapsed over a year of 360 days.

 

For the period commencing on the date hereof and continuing through and until
the Maturity Date (hereinafter defined) interest on the principal balance
hereof, or portions thereof, outstanding from time to time shall accrue at the
rate per annum equal to one and 50/100ths percent (1.50%) plus the prime
interest rate (hereinafter referred to as the “Prime”) quoted or published from
time to time in the Money Rates section of the Wall Street Journal, or if no
such rate is published in the Wall Street Journal, then the nearest comparable
published rate, as determined by the holder of this Note. The interest rate
shall be adjusted every calendar quarter hereafter upon any change in the Prime
to the appropriate percentage above the Prime in effect on such date. At no time
shall the interest rate be less than six and 00/100ths percent (6.00%).
Accordingly, the rate of interest in effect as of the date hereof, and remaining
in effect until and unless a calendar quarter change occurs to the Prime and
Prime is at least four and one-half percent (4.50%), is and shall be six and
00/100ths (6.00%) percent per annum.

 

The repayment of this note shall be as follows:

 

(i)

 

Equal monthly installments of principal and interest based on a twenty-five (25)
year amortization schedule will be due and payable each in the amount of
32,512.68 on September 1, 2011 and continuing on the same day of each and every
month thereafter through and including July 27, 2036.

 

 

 

(ii)

 

On July 27, 2036 (the “Maturity Date”), the entire outstanding principal balance
of the indebtedness hereby evidenced, together with all accrued but unpaid
interest thereon, and all other sums due to holder hereunder shall be due and
payable in full.

 

Payments, when made, shall be applied in a manner and order according to the
sole discretion of the holder of this Note. The Note shall be re-amortized on an
annual basis.

 

If any payment required to be paid by this Note is not paid in full within ten
(10) days after its scheduled due date, the holder hereof may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.

 

--------------------------------------------------------------------------------


 

The undersigned shall pay the holder of this Note an annual renewal fee of
.25/100ths percent (.25%) of the USDA guaranteed portion of the outstanding
principal balance of this Note on December 31st of each year.

 

The undersigned and all guarantors and endorsers of this Note waive presentment,
demand, protest and notice of non-payment and each of the undersigned is bound
as a principal and not as a surety. The undersigned and all guarantors and
endorsers hereof agree to any extensions of time of payment and partial payment,
before, at or after maturity, without notice. This Note shall bear interest at
the rate of five points (5.00%) per annum above the interest rate otherwise
payable under the terms of this Note after maturity or in the event of default
until paid in full.

 

This Note and any extensions or renewals hereof is secured by (i) that certain
Deed to Secure and Security Agreement and Fixture Filing dated of even date
herewith and recorded in the Office of the Laurens County Clerk of Superior
Court, Georgia, and any and all amendments and replacements thereto, executed by
the undersigned in favor of Bank of Atlanta and (ii) other security.

 

Failure to make any payment when due, or any default under any encumbrance or
agreement securing this Note, or any default in any document executed
simultaneously herewith in connection with the loan, shall cause the entire
remaining unpaid balance of principal and interest to be declared immediately
due and payable at the option of the holder of this Note.

 

In the event holder shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
undersigned, jointly and severally if more than one, agrees to pay reasonable
attorney’s fees for services of such counsel, whether or not suit is brought,
plus costs incurred in connection therewith.

 

In the event of prepayment, in whole or in part, a prepayment penalty rate shall
be assessed as follows.

 

1.               If the prepayment occurs on or before the first anniversary
date of the loan, the prepayment penalty will equal ten percent (10%) of the
principal amount prepaid.

 

2.               If the prepayment occurs after the first anniversary date, but
on or before the second anniversary date, the prepayment penalty will equal nine
percent (9%) of the principal amount prepaid.

 

3.               If the prepayment occurs after the second anniversary date, but
on or before the third anniversary date, the prepayment penalty will equal eight
percent (8%) of the principal amount prepaid.

 

4.               If the prepayment occurs after the third anniversary date, but
on or before the fourth anniversary date of this Note, the prepayment penalty
will equal seven percent (7%) of the principal amount prepaid.

 

2

--------------------------------------------------------------------------------


 

5.               If the prepayment occurs after the fourth anniversary date, but
on or before the fifth anniversary date, the prepayment premium will equal six
percent (6%) of the principal amount prepaid.

 

6.               If the prepayment occurs after the fifth anniversary date, but
on or before the sixth anniversary date, the prepayment premium will equal five
percent (5%) of the principal amount prepaid.

 

7.               If the prepayment occurs after the sixth anniversary date, but
on or before the seventh anniversary date, the prepayment premium will equal
four percent (4%) of the principal amount prepaid.

 

8.               If the prepayment occurs after the seventh anniversary date,
but on or before the eighth anniversary date, the prepayment premium will equal
three percent (3%) of the principal amount prepaid.

 

9.               If the prepayment occurs after the eighth anniversary date, but
on or before the ninth anniversary date, the prepayment premium will equal two
percent (2%) of the principal amount prepaid.

 

10.         If the prepayment occurs after the ninth anniversary date, but on or
before the tenth anniversary date, the prepayment premium will equal one percent
(1%) of the principal amount prepaid.

 

A prepayment penalty shall not apply if the prepayment occurs after the tenth
anniversary date.

 

This Promissory Note will be governed by, construed and enforced in accordance
with federal law and the laws of the State of Georgia.

 

If the Note is mutilated, lost, stolen or destroyed, then upon surrender thereof
(if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the undersigned shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.

 

 

 

ERIN PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

Chris Brogdon, Manager

 

3

--------------------------------------------------------------------------------